Case: 20-30778     Document: 00516320812         Page: 1     Date Filed: 05/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 16, 2022
                                  No. 20-30778
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jamarvin K. Jackson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 3:19-CR-200-1


   Before Richman, Chief Judge, and Costa and Ho, Circuit Judges.
   Per Curiam:*
          Jamarvin K. Jackson conditionally pleaded guilty to armed robbery.
   He appeals the district court’s denial of his motions to suppress evidence
   seized under various warrants. We affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30778     Document: 00516320812           Page: 2   Date Filed: 05/16/2022




                                    No. 20-30778


                                         I
          A Family Stop and Shop convenience store in Monroe, Louisiana was
   robbed at gunpoint. Monroe Police Department Detective Robert DaWayne
   Crowder investigated the case. Detective Crowder identified Jackson as a
   suspect and obtained a warrant for his arrest. The warrant said Jackson’s
   address was 1401 Erin Street, Apartment 265. The next day, Detective
   Crowder obtained a search warrant for that apartment and for a car registered
   to Jackson. The same Louisiana magistrate signed the arrest and search
   warrants.
          Affidavits by Detective Crowder supporting the warrants described
   his investigation.   Surveillance footage enabled Crowder to identify a
   suspected codefendant, James Blackson, who had called Jackson’s phone
   number while surveying the store, minutes before the robbery took place.
   Ballistics testing showed that the gun the robber had used at the Family Stop
   and Shop matched the gun used in another case in which Jackson was a
   suspect. The victim in that case, Chrisheena Stewart, reported that Jackson
   owned several weapons, including a semi-automatic handgun like the one
   used in the robbery. Detective Crowder’s investigation also showed that
   Jackson physically resembled the suspect. The search warrant affidavit said
   little about Jackson’s connection to the targeted apartment, though it did
   note that a car registered to Jackson was parked outside the building.
          Detective Crowder participated in the execution of the warrants. In
   searching the apartment, officers found the same type of handgun as the one
   used in the robbery and a safe containing cash, a box of ammunition, and a
   black face mask like the one the robber had worn. In Jackson’s car, officers
   found more ammunition and a pair of used blue gloves matching those the
   robber had worn. Following those searches, Detective Crowder obtained
   additional search warrants for Jackson’s cell phone and a DNA sample.




                                         2
Case: 20-30778          Document: 00516320812              Page: 3   Date Filed: 05/16/2022




                                           No. 20-30778


          After his indictment, Jackson moved to suppress all the evidence
   discovered under the warrants.              The district court held a suppression
   hearing, during which Detective Crowder testified. He described the steps
   he had taken to connect Jackson with the apartment to be searched.
   Detective Crowder had determined that Jackson’s driver’s license listed his
   address as 1401 Erin Street, Apartment 265. He had interviewed Stewart,
   who knew Jackson and said Jackson was living with his girlfriend in that
   apartment. Detective Crowder had verified that Jackson’s car was parked in
   front of the building, both traveling to the building himself and based on the
   report of an officer who patrolled the area.
          The district court denied the motions to suppress.                    Jackson
   subsequently entered a conditional guilty plea to interference with commerce
   by robbery and to use of a firearm during and in relation to a crime of violence,
   in violation of 18 U.S.C. § 1951(a) and § 924(c)(1)(A)(iii), respectively. The
   plea reserved Jackson’s right to appeal the denial of his motions to suppress,
   and he has appealed to this court.
                                                 II
          The Fourth Amendment protects the right to be free from
   “unreasonable searches and seizures.” 1 It provides that “no Warrants shall
   issue, but upon probable cause, supported by Oath or affirmation, and
   particularly describing the place to be searched, and the persons or things to
   be seized.” 2 “The Fourth Amendment . . . is silent about how this right is to
   be enforced,” however. 3 “To supplement the bare text,” the Supreme



          1
              U.S. Const. amend. IV.
          2
              Id.
          3
              Davis v. United States, 564 U.S. 229, 230-31 (2011).




                                                 3
Case: 20-30778               Document: 00516320812          Page: 4      Date Filed: 05/16/2022




                                            No. 20-30778


   Court adopted the exclusionary rule. 4 When applicable, the exclusionary
   rule bars the introduction of evidence obtained through a Fourth
   Amendment violation. 5 The exclusionary rule intends “to prevent, not to
   repair” a breach. 6 “Exclusion is ‘not a personal constitutional right,’ nor is
   it designed to ‘redress the injury’ occasioned by an unconstitutional
   search.” 7 The “sole purpose” of exclusion is to deter future Fourth
   Amendment violations. 8
          To exclude evidence, deterrence is necessary, not sufficient. 9 “For
   exclusion to be appropriate, the deterrence benefits of suppression must
   outweigh its heavy costs.” 10 Exclusion “almost always requires courts to
   ignore reliable, trustworthy evidence bearing on guilt or innocence.” 11 In
   light of this “costly toll upon truth-seeking and law enforcement objectives,”
   exclusion “has always been our last resort, not our first impulse.” 12
          This cost-benefit analysis underlies the good faith exception to the
   exclusionary rule. 13 The exception recognizes that “the deterrence benefits
   of exclusion ‘var[y] with the culpability of the law enforcement conduct’ at



          4
               Id. at 231.
          5
               Id.
          6
               Elkins v. United States, 364 U.S. 206, 217 (1960).
          7
               Davis, 564 U.S. at 236 (quoting Stone v. Powell, 428 U.S. 465, 486 (1976)).
          8
               Id.
          9
               Hudson v. Michigan, 547 U.S. 586, 596 (2006).
          10
               Davis, 564 U.S. at 237.
          11
               Id.
          12
                Herring v. United States, 555 U.S. 135, 140-41 (2009) (internal quotations
   omitted).
          13
               United States v. Ganzer, 922 F.3d 579, 585 (5th Cir. 2019).




                                                  4
Case: 20-30778          Document: 00516320812               Page: 5      Date Filed: 05/16/2022




                                            No. 20-30778


   issue.” 14 When police have an “objectively reasonable good-faith belief that
   their conduct is lawful, or when their conduct involves only simple, isolated
   negligence, the deterrence rationale loses much of its force, and exclusion
   cannot pay its way.” 15
          The good faith exception usually applies to evidence obtained through
   a warrant. “[S]earches pursuant to a warrant will rarely require any deep
   inquiry into reasonableness, for a warrant issued by a magistrate normally
   suffices to establish that a law enforcement officer has acted in good faith in
   conducting the search.” 16             “[W]hen the police conduct a search in
   ‘objectively reasonable reliance’ on a warrant later held invalid,” the good
   faith exception applies and the prosecution may introduce the evidence that
   the search uncovered. 17 “The error in such a case rests with the issuing
   magistrate, not the police officer, and ‘punish[ing] the errors of judges’ is not
   the office of the exclusionary rule.” 18
          There are some cases in which officer reliance is not objectively
   reasonable, however.           The good faith exception does not apply in the
   following four circumstances: (1) “the issuing magistrate/judge was misled
   by information in an affidavit that the affiant knew was false or would have
   known except for reckless disregard of the truth”; (2) “the issuing
   magistrate/judge wholly abandoned his or her judicial role”; (3) “the
   warrant is based on an affidavit so lacking in indicia of probable cause as to



          14
               Davis, 564 U.S. at 238 (quoting Herring, 555 U.S. at 143).
          15
               Id. (internal quotations and citations omitted).
          16
               United States v. Leon, 468 U.S. 897, 922 (1984) (internal quotations and citations
   omitted).
          17
               Davis, 564 U.S. at 238-39 (quoting Leon, 468 U.S. at 922).
          18
               Id. (quoting Leon, 468 U.S. at 916).




                                                  5
Case: 20-30778           Document: 00516320812               Page: 6         Date Filed: 05/16/2022




                                            No. 20-30778


   render official belief in its existence entirely unreasonable”; or (4) “the
   warrant is so facially deficient in failing to particularize the place to be
   searched or the things to be seized that the executing officers cannot
   reasonably presume it to be valid.” 19
           When examining a district court’s ruling on a motion to suppress, we
   review questions of law de novo and factual findings for clear error. 20 The
   sufficiency of a warrant and the reasonableness of an officer’s reliance are
   legal questions. 21 We view the evidence in the light most favorable to the
   party that prevailed in the district court, here, the Government. 22 If “any
   reasonable view of the evidence” supports the district court’s denial of a
   suppression motion, we uphold that decision. 23
           We apply a two-step test when determining whether to suppress
   evidence obtained under a warrant. “[F]irst, we ask whether the good faith
   exception to the rule applies, and second, we ask whether the warrant was
   supported by probable cause.” 24 Probable cause exists when “there is a fair
   probability that contraband or evidence of a crime will be found in a particular




           19
              United States v. Payne, 341 F.3d 393, 399-400 (5th Cir. 2003) (quoting United
   States v. Webster, 960 F.2d 1301, 1307 n.4 (5th Cir. 1992) (per curiam)).
           20
                United States v. Gentry, 941 F.3d 767, 779 (5th Cir. 2019).
           21
                United States v. Allen, 625 F.3d 830, 834 (5th Cir. 2010).
           22
                United States v. Ganzer, 922 F.3d 579, 583 (5th Cir. 2019).
           23
              United States v. Contreras, 905 F.3d 853, 857 (5th Cir. 2018) (quoting United
   States v. Michelletti, 13 F.3d 838, 841 (5th Cir. 1994) (en banc)).
           24
                United States v. Robinson, 741 F.3d 588, 594 (5th Cir. 2014).




                                                   6
Case: 20-30778           Document: 00516320812                 Page: 7   Date Filed: 05/16/2022




                                             No. 20-30778


   place.” 25 “If the good-faith exception applies, we need not reach the
   question of probable cause.” 26
                                                   III
           Jackson makes four arguments on appeal. First, he contends that the
   good faith exception does not encompass the defects in the search warrant
   affidavit for the apartment. Second, he claims that the good faith exception
   does not apply because Detective Crowder misled the magistrate. Third,
   Jackson raises new challenges regarding the search of his car and cell phone.
   Finally, he maintains that we should exclude the evidence obtained from the
   search of his cell phone and DNA under the fruit of the poisonous tree
   doctrine.
                                                   A
           We begin with Jackson’s argument that the good faith exception does
   not cover the search warrant affidavit for the apartment. Jackson claims that
   the affidavit failed to establish a nexus between the apartment and the
   evidence sought because it did not specify Jackson’s connection to the
   apartment. In his view, this omission renders the affidavit “so lacking in
   indicia of probable cause as to render official belief in its existence entirely
   unreasonable.” 27
           To establish probable cause, “facts must exist in the affidavit which
   establish a nexus between the house to be searched and the evidence




           25
                Illinois v. Gates, 462 U.S. 213, 238 (1983).
           26
                United States v. Cherna, 184 F.3d 403, 407 (5th Cir. 1999).
           27
             United States v. Leon, 468 U.S. 897, 923 (1984) (quoting Brown v. Illinois, 422
   U.S. 590, 611 (1975) (Powell, J., concurring in part)).




                                                    7
Case: 20-30778               Document: 00516320812         Page: 8       Date Filed: 05/16/2022




                                            No. 20-30778


   sought.” 28 It is true that the affidavit here contains limited facts connecting
   Jackson to the apartment. However, it is not completely silent on this score.
   The affidavit states that a car registered to Jackson was parked in the lot
   outside. It is no doubt plausible that a parked car could indicate Jackson lived
   in the building. 29 The link between Jackson’s car and the apartment may or
   may not sustain a determination of probable cause, but we cannot say that
   indicia are so lacking as to render official belief in its existence entirely
   unreasonable.
           A number of our sister circuits have applied the good faith exception
   in similar circumstances. 30 For example, in United States v. Procopio, 31 the
   First Circuit applied the exception to a case in which the affidavit failed to
   explain how the officer knew that the apartment to be searched was the
   defendant’s address. 32 The officer’s investigation gave him “ample basis”


           28
                United States v. Freeman, 685 F.2d 942, 949 (5th Cir. 1982).
           29
           See United States v. May, 819 F.2d 531, 535 (5th Cir. 1987) (holding that judges
   “may draw reasonable inferences” in assessing probable cause).
           30
              See, e.g., United States v. McKenzie-Gude, 671 F.3d 452, 458-60 (4th Cir. 2011)
   (applying the good faith exception to a case in which the affidavit “failed to provide the
   requisite nexus between McKenzie-Gude and the target residence” because officers
   “acted with the requisite objective reasonableness when relying on uncontroverted facts
   known to them but inadvertently not presented to the magistrate”); United States v. Van
   Shutters, 163 F.3d 331, 337 (6th Cir. 1998) (applying the good faith exception to a case in
   which the affidavit allegedly failed “to specify how the affiant linked the residence to [the
   defendant]” because the affidavit “described the location of the Tennessee Residence with
   such particularity that a common sense inference is that the affiant visited the premises
   himself and presumably either observed Shutters in the residence, or determined through
   investigation that Shutters frequented the premises”); United States v. Procopio, 88 F.3d 21,
   28 (1st Cir. 1996) (applying the good faith exception to an affidavit in which the “only
   omission was the failure to explain how the agent . . . knew that ‘81 Intervale’ was ‘Kiley’s
   address’”).
           31
                88 F.3d 21.
           32
                Id. at 28.




                                                  8
Case: 20-30778         Document: 00516320812          Page: 9    Date Filed: 05/16/2022




                                      No. 20-30778


   for believing that the defendant lived there, although “none of this
   information was included in the warrant application.” 33 The First Circuit
   held that the omission fell well within the good faith exception. 34 “Whether
   or not this is a defect in the application,” the court said, “it is hardly blatant,
   nor is there any suggestion (or basis for a suggestion) of actual bad faith.” 35
   The First Circuit recognized that “[t]he focus in a warrant application is
   usually on whether the suspect committed a crime and whether evidence of
   the crime is to be found at his home or business.” 36 Although the suspect’s
   address is not unimportant, “it is easy to understand how both the officer
   applying for the warrant and the magistrate might overlook a lack of detail on
   a point often established by the telephone book or the name on a mailbox.” 37
          In this case, Detective Crowder’s investigation gave him ample basis
   for linking Jackson to the apartment. He determined that Jackson’s driver’s
   license used the address. He conducted an interview corroborating that
   Jackson lived there. He confirmed that Jackson’s car was parked outside the
   building. Although the affidavit did not include much of this information, it
   did state the location of Jackson’s car. We perceive no bad faith in the mere
   omission from the affidavit of an officer’s thorough investigative efforts on
   this relatively basic point.
                                           B
          We         next   address   Jackson’s      challenge   regarding    alleged
   misrepresentations in the affidavits. Jackson argues that the good faith


          33
               Id.
          34
               Id.
          35
               Id.
          36
               Id.
          37
               Id.




                                           9
Case: 20-30778          Document: 00516320812              Page: 10        Date Filed: 05/16/2022




                                            No. 20-30778


   exception does not apply because the magistrate “was misled by information
   in an affidavit that the affiant knew was false or would have known was false
   except for his reckless disregard of the truth.” 38 To impeach the warrant,
   Jackson “must not only show that there was a knowing or reckless falsehood;
   he must also show ‘that without the falsehood, there would not be sufficient
   matter in the affidavit to support the issuance of the warrant.’” 39
           Jackson has not made this showing. He contests the statement that he
   and the suspect had similar appearances. But photographic evidence shows
   that Jackson’s build resembles that of the suspect. He challenges the
   representations that Blackson, the suspected codefendant, was on the phone
   with Jackson. But Blackson’s cell phone records establish that he had dialed
   Jackson’s number, and Jackson offers no evidence to suggest he was not the
   one speaking.
           Jackson also disputes the assertion that Stewart, the victim of the
   allegedly related crime, claimed to have seen “several weapons” in Jackson’s
   possession. At the suppression hearing, Detective Crowder said that Stewart
   had described one gun. He did not speak to whether she had discussed other
   weapons. Even if we omitted the claim regarding several weapons, the other
   material in the affidavit—including the ballistics test results and Stewart’s
   report of the gun—establishes probable cause. 40 Thus, we do not perceive a
   knowing or reckless falsehood in any of the challenged statements sufficient




           38
                United States v. Leon, 468 U.S. 897, 923 (1984).
           39
              United States v. Robinson, 741 F.3d 588, 595 (5th Cir. 2014) (quoting United States
   v. Davis, 226 F.3d 346, 351 (5th Cir. 2000)).
           40
                See United States v. Davis, 226 F.3d 346, 352 (5th Cir. 2014).




                                                  10
Case: 20-30778          Document: 00516320812              Page: 11       Date Filed: 05/16/2022




                                            No. 20-30778


   to undermine the warrants, especially when viewing the record in the light
   most favorable to the Government. 41
                                                  C
           On appeal, Jackson raises two new arguments. Federal Rule of
   Criminal Procedure 12 provides that suppression motions “must be raised by
   pretrial motion.” 42 If the motions are not made before trial, they are
   “untimely,” though a court may consider them “if the party shows good
   cause.” 43 We review Jackson’s untimely suppression arguments for plain
   error. 44 That is, Jackson must demonstrate a “clear or obvious” error that
   affected his substantial rights, ordinarily one that “‘affected the outcome of
   the district court proceedings.’” 45
           Jackson’s first new challenge concerns the magistrate’s conduct in
   issuing the warrant to search his car. He contends that the good faith
   exception does not apply because the magistrate “wholly abandoned his
   judicial role” in approving the warrant. 46 Jackson has not met his burden to
   show plain error. He “does not so much as allege that [the magistrate] was
   biased.” 47 He says only that the affidavit drew no explicit connection
   between Jackson’s car and the items to be seized. It is not clear or obvious
   that the magistrate wholly abandoned his role in issuing a warrant to search



           41
                See United States v. Jarman, 847 F.3d 259, 265-66 (5th Cir. 2017).
           42
                Fed. R. Crim. P. 12(b)(3).
           43
                Fed. R. Crim. P. 12(c)(3).
           44
                See United States v. Vasquez, 899 F.3d 363, 372-73 (5th Cir. 2018).
           45
             Puckett v. United States, 556 U.S. 129, 135 (2009) (quoting United States v. Olano,
   507 U.S. 725, 734 (1993)).
           46
                United States v. Leon, 468 U.S. 897, 923 (1984).
           47
                United States v. Cherna, 184 F.3d 403, 408 (5th Cir. 1999).




                                                  11
Case: 20-30778            Document: 00516320812                Page: 12   Date Filed: 05/16/2022




                                                No. 20-30778


   Jackson’s car, which Jackson plausibly could have used to store items related
   to the robbery. 48 Because Jackson has not demonstrated plain error, we reject
   this argument.
           Jackson’s second new challenge concerns the search of his cell phone.
   He contends that the good faith exception does not apply because the
   affidavit did not provide probable cause to search different categories of
   information on his phone. 49 Setting aside the question of error, Jackson
   shows no effect on his substantial rights.50 He has not identified any
   information from the search that he wishes to exclude, let alone any
   information that would affect the outcome of the district court proceedings. 51
   Because Jackson has not demonstrated plain error, we reject this argument
   too.
                                                     D
           Finally, we address Jackson’s argument—one he did raise below—
   regarding the fruit of the poisonous tree doctrine.                    In general, “the
   exclusionary rule prohibits the introduction at trial of all evidence that is
   derivative of an illegal search, or evidence known as the ‘fruit of the
   poisonous tree.’” 52 Jackson contends that we should exclude evidence



           48
              Cf. United States v. May, 819 F.2d 531, 537 (5th Cir. 1987) (assessing probable
   cause by “[t]esting the affidavit in a commonsense fashion, allowing for reasonable
   inference, and giving due deference to the judicial officer who issued the warrant”).
           49
              Jackson bases this argument on our panel decision in United States v. Morton,
   which we vacated to rehear the case en banc. 984 F.3d 421 (5th Cir.), vacated and reh’g en
   banc granted, 996 F.3d 754 (5th Cir. 2021). We have not yet issued our en banc ruling.
           50
                See Puckett, 556 U.S. at 135.
           51
                See id.
           52
             United States v. Singh, 261 F.3d 530, 535 (5th Cir. 2001) (quoting United States v.
   Grosenheider, 200 F.3d 321, 327 (5th Cir. 2000)).




                                                     12
Case: 20-30778         Document: 00516320812                Page: 13      Date Filed: 05/16/2022




                                             No. 20-30778


   obtained from the cell phone and DNA searches because probable cause for
   those searches derived from the illegal search of the apartment and car.
          As explained above, Jackson’s challenges to the search of the
   apartment and the car lack merit. Accordingly, we do not exclude the
   evidence from these later searches. 53
                                         *        *         *
          We AFFIRM the district court’s judgment.




          53
               See United States v. Payne, 341 F.3d 393, 402 (5th Cir. 2003).




                                                  13